Opinion issued August 20, 2009
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00407-CR
____________

JOHN LEE LAWSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Court at Law No. 1 
Fort Bend County, Texas
Trial Court Cause No. 131589



MEMORANDUM  OPINION
	Appellant, John Lee Lawson, pleaded guilty to the offense of possession of
marihuana on May 1, 2009.  Appellant was sentenced to confinement for eight days.
Appellant gave  notice of appeal of the trial court's denial of his pre-trial motion to
suppress. 
	 Because the complete record  had not been timely filed with the Clerk of this
Court, we abated the appeal and remanded the case to the trial court for a hearing. 
We also note that counsel for appellant filed a  motion informing this Court that
appellant had not made any contact with him since the day he was sentenced on May
6, 2008.   See Tex. R. App. P. 38.8(b).
	 The reporter's record for the abatement hearing conducted on July 7, 2009 has
been filed with the Clerk of this Court.  The record reflects that counsel for appellant
was present at the hearing, and that appellant did not appear.  The record also reflects
the trial court's efforts to secure the attendance of the appellant.  We order the appeal
reinstated.
	At the conclusion of the hearing the trial judge stated, " The court has heard the
testimony of William Meitzen, the attorney for the appellant.  He testified as to the
attempts to contact his client, John Lee Lawson.   There has been no compliance with
appeal on behalf of John Lee Lawson and . . .we have attempted to serve him and all
attempts were unsuccessful.  And the court enters a finding that the appellant des not
wish to proceed with the appeal."  Based on the record before this Court, we find that
appellant has done nothing to prosecute his appeal, and that he has not kept his
attorney, the trial court, or this Court informed of his whereabouts.   
	According to the Rules of Appellate Procedure, we may consider an appeal
without briefs if the trial court has found that the appellant no longer desires to
prosecute the appeal.  See Tex. R. App. P. 38.8(b)(4).  Accordingly, we consider this
appeal without briefs.
	There is nothing but the clerk's record presented for review.  We have reviewed
the record for fundamental error and find none.  See Carroll v. State, 75 S.W.3d 633,
634 (Tex. App.--Waco 2002, no pet.); Ashcraft v. State, 802 S.W.2d 905, 906 (Tex.
App.--Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708, 708-09 (Tex.
App.--Corpus Christi 1987, no pet.).
	We affirm the judgment.
	Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2.(b).